Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 16: The non-transitory computer-readable medium of claim 15, wherein the plurality of buckets comprise one of: a first prediction that the cluster of virtual machines will restart with minimal resource degradation, a second prediction that the cluster of virtual machines will restart with resource degradation, or a third prediction that the one or more of the cluster of virtual machines will not restart.

Allowable Subject Matter
Claims 1-20 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:
Claim 1 contains allowable subject matter when the claim is taken as a whole.  Claim 1 is a representative claim for claims 11 and 17 which contain the same allowable subject matter when the claims are taken as a whole.  See the italicized text indicating aspects that in combination with the remainder of the claim differentiate it from prior art:

1.	A method, comprising:

performing, by the at least one computing device, a plurality of simulations for the cluster of virtual machines, the plurality of simulations simulating a failure of one or more hosts in the computing environment, the plurality of simulations further simulating an effect on the cluster of virtual machines as a result of the failure; 
generating, by the at least one computing device, a score for respective ones of the simulations, the score representing the effect on the cluster of virtual machines; 
performing, by the at least one computing device, a clustering process on one of the simulations based upon on the score, the clustering process being trained using data from at least one other deployment within the converged infrastructure environment; and 
identifying, by the at least one computing device, based on the clustering process, a most similar deployment to the cluster of virtual machines within the computing environment.  

Claims 2-7, 9-14, and 16-20 are respectively dependent upon independent claims 1, 8, and 15.  Therefore claims 2-7, 9-14, and 16-20 are allowable by the virtue of dependency.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (US-20150309826-A1, US-20160224898-A1, US-20170060720-A1, US-20170322827-A1, US-20180285190-A1, US-9384115-B2, US-9916170-B2).
US-20150309826-A1: A method for adjusting the configuration of host computers in a cluster on which virtual machines are running in response to a failed change in state is disclosed. The method involves receiving at least one reason a change in state failed the present check or the future check, 
US-9424063-B2: In an embodiment, when running specific host failure type simulations, simulations for the specific host are performed, and the output of the simulation can be used to interpret the impact of the failure of the specific host on the performance of VMs in the virtual machine network. When running any-host failure type simulations, simulations with multiple hosts failing, either individually or simultaneously, are performed and the output is used to determine the worst case or average case performance of a virtual machine network. For any-host failure type simulations, the simulations follow a user-defined policy when determining which hosts to simulate failing. For example, when adding a new VM to a cluster, if the user defines a policy allowing for only one host failure in the configuration phase, then only one host failure would be simulated in an any-host failure type simulation. The worst case or average case performance in an any-host failure type simulation can be determined by either computing the situation (e.g., the failure of select hosts) that results in the greatest number of VMs being impacted, or by determining the situation that results in the minimum resource allocation among VMs. For example, the addition of the new VM and the failure of each host would be simulated and, for each simulation, per VM impact would be recorded along with the number of VMs that would fail to start after the host failure. The worst case performance for each VM would then be determined and the worst cases would be considered to determine if the worst cases would violate predefined criteria. The situation in which the greatest number of worst cases of VMs violates the predefined criteria is the worst case scenario.

US-20170060720-A1: vendor-neutral scoring of a system under test includes generating a pre-testing snapshot of a system under test. The method further includes executing vendor-neutral testing of plural different subsystems of the system under test. The method further includes generating a vendor-neutral score based on the testing. The method further includes generating a post-testing snapshot of the system under test.
US-20170322827-A1: The one or more virtual disks may be accessible by the virtual machine controllers, and the virtual machine controllers conduct I/O transactions with the one or more virtual disks. The system may receive a specification of a hardware configuration for a host machine and configure the virtualization environment to incorporate the host machine. The system may then select one or more qualification tasks for a test scenario, execute the qualification tasks in the test scenario, and monitor performance of the virtualization environment. The system may then calculate a score assessing how well the hardware configuration may perform in the virtualization environment.
US-20180285190-A1: Each of the specified critical regions may be provided a respective criticality weight. The proportion of indices in a prioritized error detection schedule that prescribe error detection for a given critical region may be based on the criticality weight of the given critical region. A prioritized error detection schedule may prescribe more frequent error correction for critical regions 
US-9384115-B2: The resource monitoring tool can then monitor various metrics that indicated the performance of the test virtual machines over time, such as processor performance, memory performance, input/output (I/O) performance, and network performance. The resource monitoring tool can store the monitored metrics, provide select metrics to users, and use the metrics to manage the computer resource service. To accurately gauge the performance, the resource monitoring tool can select computer systems for testing that are representative of the computer resource service and the computer resources of the computer resource service.
US-9916170-B2: The method also includes generating a tree of hosts for the resource consumers and datastores based on the specified flavors and using a tree generator component of the distributed virtualization scheduler. The method further includes generating a plurality of resource consumer requests for the generated tree of hosts according to a pattern-based input, where the resource consumer requests include requests for the specified resource consumer flavors and the specified datastore flavors. The method also includes simulating execution of the resource consumer requests on the generated tree of hosts using the distributed virtualization scheduler, and utilizing a result of the simulated execution to improve a placement decision for a resource consumer.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew N Putaraksa whose telephone number is (303)297-4365.  The examiner can normally be reached on Monday-Thursday 7:00am-5:00pm MT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.N.P./Examiner, Art Unit 2114 


/MATTHEW M KIM/Supervisory Patent Examiner, Art Unit 2114